Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20120034513A1) in view of Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020)
Regarding claim 1, Kim discloses (see Fig. 1 and Fig. 3A):
a cylindrical secondary battery (100, [0043]) comprising:
 a jelly-roll type electrode assembly ([0113]) configured to have a structure in which a sheet type positive electrode (121,122, [0035]) and a sheet type negative electrode (121,122, [0035]) are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (123, [0044]), jelly-roll type electrode assembly including a positive electrode tab (127, [0045]); 
a cylindrical battery case configured to receive the jelly-roll type electrode assembly (110, [0099]), the cylindrical battery case having an open upper end (114, [0033]); 
a cap assembly mounted to the open upper end of the cylindrical battery, case (160, [0033]); and
an adhesion unit connecting a lower end surface of the cap assembly to the positive electrode tab of the jelly-roll type electrode assembly (movement prevention tape 130, [0045]), 
Kim further discloses the adhesion unit includes an adhesive material (132, [0052]).
Kim does not disclose that the adhesion unit includes a conductive material and positive temperature coefficient (PTC) particles.

It would have been obvious to replace the adhesive movement prevention tape described by Kim with the PTC layer described by Watanabe, since Watanabe teaches its PTC layer improves the safety of secondary batteries by temporarily interrupting the circuit or suppressing the current when the battery overheats ([0005], [0006]).
	Regarding claim 2, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above, and further discloses the adhesive material is made of epoxy resin ([0066] of Watanabe).
	Regarding claim 3, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above, and further discloses wherein the conductive material is made of gold (11a, It is preferably one of particles formed by coating a metal such as Au by plating, [0019] of Watanabe).
	Regarding claim 6, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above. The claimed “the cylindrical secondary battery is configured such that charging of the cylindrical secondary battery is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claim 1. As such, it is the Office’s position that as modified Kim clearly teaches all required 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 7, modified Kim discloses the cylindrical secondary battery according to claim 6, as set forth above. The claimed “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claim 6. As such, it is the Office’s position that as modified Kim clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior 
Regarding claims 10 and 11, modified Kim discloses the cylindrical secondary battery according to claim 6, as set forth above. The claimed “PTC particles have a glass transition temperature higher than a temperature at which the charging is terminated”  and “the adhesive material has a glass transition temperature lower than a temperature at which the charging is terminated” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claim 6. As such, it is the Office’s position that as modified Kim clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20120034513A1) in view of Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020)  as applied to claim 1 above, and further in view of Aotani et al. (US20160240836A1; hereinafter Aotani).
Regarding claim 4, Kim in view of Watanabe teaches of the cylindrical battery according to claim 1, as set forth above. Kim in view of Watanabe discloses that the PTC particles are made of hard plastic resin (Watanabe, [0027]). Kim in view of Watanabe does not disclose that the PTC particles are made of silicone rubber or polyethylene.
Aotani teaches of a PTC layer (Abstract). Aotani further teaches that polyethylene particles are preferable as a polymer particle in a PTC layer ([0055]). Aotani teaches that the melting point of the polymer particle affects the current cutoff temperature of the layer and that polyethylene is preferable when the cutoff temperature is between 90⁰ C to 120⁰ C ([0054-0055]). Aotani further teaches that this temperature range is beneficial for a cutoff temperature since it prevents malfunctioning in a normal operation and the current can be securely cut off in an incident such as overcharging ([0053]).
It would have been obvious for a person having ordinary skill in the art to modify the PTC layer described by Kim in view of Watanabe by replacing the hard plastic resin particles with polyethylene particles as described by Aotani in order to set the current .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20120034513A1) in view of Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020)  as applied to claim 1 above, and further in view of Horiuchi (JP-11176614-A, see machine translation; hereinafter, Horiuchi, cited in IDS of 02/27/2020).

Regarding claim 5, Kim in view of Watanabe teaches of the cylindrical battery according to claim 1, as set forth above. 
Kim in view of Watanabe does not disclose the conductive particles and the PTC particles are mixed with each other in a ratio of 5:1 to 1:1. 
Horiuchi teaches that the ratio of conductive particles to thermoplastic resin is 25/75 to 80/20 ([0013]). Horiuchi further teaches that the PTC layer with the given ratio of conductive material to thermoplastic resin has excellent electrical characteristics, thermal stability, and structural strength ([0019]).
It would have been obvious for a person having ordinary skill in the art to modify the PTC layer of modified Kim by using the ratio of conductive particles to PTC particles described by Horiuchi in order to create a PTC layer with excellent electrical characteristics, thermal stability, and structural strength.
Claim 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160033966A, see machine translation; hereinafter Kim I) in view of Kim (US20120034513A1; hereinafter, Kim II) and Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020)
claim 1, Kim I discloses (see Fig. 1):
a cylindrical secondary battery (1, [0031]) comprising: a jelly-roll type electrode assembly (see Fig. 1) configured to have a structure in which a sheet type positive electrode (5, [0031]) and a sheet type negative electrode (3, [0031]) are wound in a state in which a separator is disposed between the positive electrode and the negative electrode (7, [0031]), jelly-roll type electrode assembly including a positive electrode tab (10, [0032]); 
a cylindrical battery case configured to receive the jelly-roll type electrode assembly (Fig. 1), the cylindrical battery case having an open upper end (see Fig. 1);
a cap assembly mounted to the open upper end of the cylindrical battery, case (see Fig. 1), and
Kim I does not teach of an adhesion unit connecting a lower end surface of the cap assembly to the positive electrode tab of the jelly-roll type electrode assembly.
Kim II teaches of a cylindrical jelly-roll battery (100, [0029]). Kim II teaches of an adhesion unit connecting a lower end surface of the cap assembly to the positive electrode tab of the jelly-roll type electrode assembly (130, [0045]). Kim II further teaches that even if an external impact is applied to the cylindrical secondary battery, the first electrode tab does not readily move due to the adhesion unit ([0049]).
It would have been obvious to modify the cylindrical battery described by Kim I by adding the adhesion unit to connect the electrode tab to the cap assembly as described by Kim II in order to prevent the electrode tab from moving due to an external impact. 

Watanabe teaches of a PTC layer for a battery with adhesive material (11b, epoxy adhesive, [0022]), conductive particles (11a, conductive particle, [0024]), and PTC particles (11c, hard plastic resin particles, [0027]). Watanabe further teaches its PTC layer improves the safety of secondary batteries by temporarily interrupting the circuit or suppressing the current when the battery overheats ([0005], [0006]).
It would have been obvious to replace the adhesive layer described by Kim with the PTC layer described by Watanabe, since Watanabe teaches its PTC layer improves the safety of secondary batteries by temporarily interrupting the circuit or suppressing the current when the battery overheats ([0005], [0006]).
	Regarding claim 2, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above, and further discloses the adhesive material is made of epoxy resin ([0066] of Watanabe).
	Regarding claim 3, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above, and further discloses wherein the conductive material is made of gold (11a, It is preferably one of particles formed by coating a metal such as Au by plating, [0019] of Watanabe).
	Regarding claim 6, modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above. The claimed “charging of the cylindrical secondary battery is terminated due to an increase in resistance of the PTC particles when an inner temperature of the cylindrical secondary battery increases” describes the resulting functionality of the instant battery in view of the previously recited structural 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 7, modified Kim discloses the cylindrical secondary battery according to claim 6, as set forth above. The claimed “coupling between the lower end surface of the cap assembly and the adhesion unit and between the positive electrode tab and the adhesion unit is maintained in a state in which the charging is terminated.” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claim 6. As such, it is the Office’s position that as modified Kim clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where 
Regarding claim 8,   modified Kim discloses the cylindrical secondary battery according to claim 1, as set forth above.  Kim further discloses the cap assembly is configured to have a structure from which a PTC element and a current interrupt device (CID) filter (see Fig .1).
Modified Kim does not disclose a safety vent on the lower end of the cap assembly.  
Kim II teaches a cylindrical secondary battery (100, [0029]). Kim II further teaches a safety vent located on the lower end of the cap assembly (162, [0057]). Kim II teaches that the safety vent prevents the battery from exploding due to internal gas pressure ([0059]).
It would have been obvious to modify the cap assembly of modified Kim by adding a safety vent as described by Kim II in order to prevent the battery from exploding due to overpressure. 
Regarding claim 9, modified Kim discloses the cylindrical secondary battery according to claim 8. Modified Kim further discloses the positive electrode tab (Kim I, 10, [0032]) of the jelly-roll type electrode assembly (Kim I, see Fig. 1) is coupled to a lower surface of the venting member of the cap assembly via the adhesion unit (Kim II, 130, 162, see Fig. 3A).
claims 10 and 11, modified Kim discloses the cylindrical secondary battery according to claim 6, as set forth above. The claimed “PTC particles have a glass transition temperature higher than a temperature at which the charging is terminated”  and “the adhesive material has a glass transition temperature lower than a temperature at which the charging is terminated” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claim 6. As such, it is the Office’s position that as modified Kim clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160033966A, see machine translation; hereinafter Kim I) in view of Kim (US20120034513A1; hereinafter, Kim II) and Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020) as applied to claim 1 above, and further in view of Aotani et al. (US20160240836A1; hereinafter Aotani).

Regarding claim 4, Kim I in view of Kim II and Watanabe teaches of the cylindrical battery according to claim 1, as set forth above. Kim in view of Watanabe teaches that the PTC particles are made of hard plastic resin (Watanabe, [0027]). Kim in view of Watanabe does not disclose that the PTC particles are made of silicone rubber or polyethylene.
Aotani teaches of a PTC layer (Abstract). Aotani further teaches that polyethylene particles are preferable as a polymer particle in a PTC layer ([0055]). Aotani teaches that the melting point of the polymer particle affects the current cutoff temperature of the layer and that polyethylene is preferable when the cutoff temperature is between 90⁰ C to 120⁰ C ([0054-0055]). Aotani further teaches that this temperature range is beneficial for a cutoff temperature since it prevents malfunctioning in a normal operation and the current can be securely cut off in an incident such as overcharging ([0053]).
It would have been obvious for a person having ordinary skill in the art to modify the PTC layer described by Kim in view of Watanabe by replacing the hard plastic resin particles with polyethylene particles as described by Aotani in order to set the current .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160033966A; hereinafter Kim I) in view of Kim (US20120034513A1; hereinafter, Kim II) and Watanabe (JP-2010073847-A, see machine translation; hereinafter, Watanabe, cited in IDS of 02/27/2020)  as applied to claim 1 above, and further in view of Horiuchi (JP-11176614-A, see machine translation; hereinafter, Horiuchi, cited in IDS of 02/27/2020).
Regarding claim 5, Kim I in view of Kim II and Watanabe teaches of the cylindrical battery according to claim 1, as set forth above. 
 Kim I in view of Kim II and Watanabe does not disclose the conductive particles and the PTC particles are mixed with each other in a ratio of 5:1 to 1:1. 
Horiuchi teaches that the ratio of conductive particles to thermoplastic resin is 25/75 to 80/20 ([0013]). Horiuchi further teaches that the PTC layer with the given ratio of conductive material to thermoplastic resin has excellent electrical characteristics, thermal stability, and structural strength ([0019]).
It would have been obvious for a person having ordinary skill in the art to modify the PTC layer of modified Kim by using the ratio of conductive particles to PTC particles described by Horiuchi in order to create a PTC layer with excellent electrical characteristics, thermal stability, and structural strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727